Order entered October 8, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01147-CR

                           STEVEN TROY TILLERY, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-82576-2017

                                          ORDER
       The State’s motion to extend the time for filing a brief is GRANTED. The State’s brief,

received on October 3, 2018, is ORDERED filed as of the date of this order.


                                                     /s/   DAVID L. BRIDGES
                                                           PRESIDING JUSTICE